          Case 9:18-cv-00134-DWM Document 79 Filed 09/30/19 Page 1 of 2



Matthew B. Lowy
Kai N. Puhrmann
Lowy Law, P.L.L.C.
103 South 5th St. East
Missoula, MT 59801
matt@lowylawfirm.com
kai@lowylawfirm.com
documents@lowylawfirm.com
Telephone (406) 926-6500

Jared S. Dahle
J. Andrew Person
GARLINGTON, LOHN & ROBINSON, PLLP
350 Ryman Street • P. O. Box 7909
Missoula, MT 59807-7909
Telephone (406) 523-2500
Telefax (406) 523-2595
jsdahle@garlington.com
japerson@garlington.com

Attorneys for Defendants


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

 LAWRENCE WEINBERGER,                       CV 18-134-M-DWM

               Plaintiff,

          v.                                     STIPULATION RE:
                                                  BILL OF COSTS
 911 DATAMASTER, INC., a Kansas
 corporation, SCOTT KREHBIEL,
 individually, ERIC REGNIER,
 individually, JOHN DOES I-XX, and
 ABC CORPORATIONS I-XX,

               Defendants.

2852352                                                                   1
           Case 9:18-cv-00134-DWM Document 79 Filed 09/30/19 Page 2 of 2



          Counsel for Plaintiff and counsel for Defendants have conferred regarding

Defendants’ Bill of Costs that was filed on September 17, 2019 (Doc. 76).

Defendants agree to forego their costs relating to ediscovery in the amount of

$1,174.00. Plaintiff Lawrence Weinberger has indicated that he does not object to

the remaining costs. The parties agree that the total amount of allowable costs is

$3,070.65.

          Pursuant to L.R. 11.2(a)(1), counsel for Plaintiff consents to the filing of this

Stipulation.


          DATED this 30th day of September, 2019.


                                       /s/ Kai N. Purhmann
                                      Attorneys for Plaintiff


                                        /s/ Jared S. Dahle
                                     Attorneys for Defendants




2852352                                                                                   2
